Order filed February 24, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00728-CV
                                  ____________

                      CHARLES A. WATSON, Appellant

                                        V.

    LANCE BREMER AND ALVAREZ, STAUFFER, BREMER, PLLC,
                          Appellees

                                       and

    LANCE BREMER AND ALVAREZ, STAUFFER, BREMER, PLLC,
                         Appellants

                                        V.

                      CHARLES A. WATSON, Appellee


                   On Appeal from the 270th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2015-28746-C

                                    ORDER

      Two notices of appeal have been filed in this appeal, the first by Charles A.
Watson and the second by Lance Bremer and Alvarez, Stayffer, Bremer, PLLC
(“Attorneys”). The Attorneys have filed a motion for this court to set a briefing
schedule, which is granted.
      We order the following:

         • Watson’s brief as appellant is due February 23, 2022;
         • Attorneys’ brief as appellees and Attorneys’ brief as appellants
           is due March 25, 2022;
         • Watson’s reply brief as appellant, if any, and Watson’s brief as
           appellee is due April 14, 2022; and
         • Attorneys’ reply brief as appellants, if any, is due May 4, 2022.


                                  PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.